       Case 2:20-mj-08193-JPO Document 6 Filed 08/26/20 Page 1 of 11
       Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 1 of 11



                           U.S. District Court
                   DISTRICT OF KANSAS (Kansas City)
           CRIMINAL DOCKET FOR CASE #: 2:20−mj−08193−JPO−1

Case title: USA v. Correa                                    Date Filed: 08/26/2020
Other court case number: 20−18 Southern District of New
                          York

Assigned to: Magistrate Judge
James P. O'Hara

Defendant (1)
Jonatan Correa                       represented by Gary D. Stone
also known as                                       New Brotherhood Bank Building
Raid                                                753 State Avenue, Suite 388
                                                    Kansas City, KS 66101
                                                    913−281−6601
                                                    Fax: 913−281−6602
                                                    Alternative Phone:
                                                    Cell Phone: 816−516−8000
                                                    Email: stonelawoffice@sbcglobal.net
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Retained
                                                    Bar Number: 17204
                                                    Bar Status: Active

Pending Counts                                      Disposition
None

Highest Offense Level
(Opening)
None

Terminated Counts                                   Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                          Disposition
Removal of arrested defendant to
the Southern District of New
                                                                                          1
        Case 2:20-mj-08193-JPO Document 6 Filed 08/26/20 Page 2 of 11
        Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 2 of 11


York.



Plaintiff
USA                                             represented by Donald Christopher Oakley
                                                               Office of United States Attorney − KCKS
                                                               500 State Avenue, Suite 360
                                                               Kansas City, KS 66101
                                                               913−551−6730 ext 6604
                                                               Alternative Phone:
                                                               Cell Phone:
                                                               Email: chris.oakley@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained
                                                               Bar Number: 19248
                                                               Bar Status: Active

                                                               Scott C. Rask
                                                               Office of United States Attorney − KCKS
                                                               500 State Avenue, Suite 360
                                                               Kansas City, KS 66101
                                                               913−551−6730
                                                               Fax: 913−551−6541
                                                               Alternative Phone:
                                                               Cell Phone: 913−433−4074
                                                               Email: Scott.Rask@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained
                                                               Bar Number: 15643
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed           #       Page    Docket Text
 08/26/2020                           ARREST (Rule 5(c)(3) Out) of Jonatan Correa. (hw) (Entered:
                                      08/26/2020)
 08/26/2020               1           ENTRY OF APPEARANCE: by attorney Gary D. Stone appearing
                                      for Jonatan Correa (Stone, Gary) (Entered: 08/26/2020)
 08/26/2020               2           MINUTE ENTRY for proceedings held before Magistrate Judge
                                      Teresa J. James: INITIAL APPEARANCE IN RULE 5(c)(3)
                                      PROCEEDINGS as to Jonatan Correa held on 8/26/2020. Release
                                      Order executed. Arraignment before Magistrate Judge in Southern
                                      District of New York on 9/1/2020 at 2:00 PM via zoom. (Court
                                      Reporter Nancy Wiss) (Tape #Zoom −12:32 PM) (ydm) (Entered:
                                      08/26/2020)
 08/26/2020               3

                                                                                                         2
     Case 2:20-mj-08193-JPO Document 6 Filed 08/26/20 Page 3 of 11
     Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 3 of 11



                            CONSENT TO APPEAR BY VIDEO OR TELEPHONE
                            CONFERENCE for initial appearance and detention hearing as to
                            Jonatan Correa. (ydm) (Entered: 08/26/2020)
08/26/2020       4          ORDER SETTING CONDITIONS OF RELEASE as to Jonatan
                            Correa (1). Signed by Magistrate Judge Teresa J. James on
                            8/26/2020. (ydm) (Entered: 08/26/2020)
08/26/2020       5          WAIVER of Rule 5 & 5.1 Hearings by Jonatan Correa. (ydm)
                            (Entered: 08/26/2020)
08/26/2020                  RULE 5(c)(3) REMOVAL HEARING PAPERS SENT TO
                            Southern District of New York as to Jonatan Correa. (ydm)
                            (Entered: 08/26/2020)




                                                                                            3
       Case
        Case2:20-mj-08193-JPO
             2:20-mj-08193-JPO Document
                               Document61 Filed
                                          Filed08/26/20
                                                08/26/20 Page
                                                         Page41of
                                                                of11
                                                                   1
       Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 4 of 11




              IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF KANSAS



UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
vs.                                       )     Case No. 20-8193-JPO
                                          )
JONATAN CORREA,                           )
                                          )
                        Defendant.        )
__________________________________________)


                            ENTRY OF APPEARANCE

      COMES NOW, Gary D. Stone, and hereby enters his appearance on this 26th day of

August, 2020 on behalf of the above-named defendant, JONATAN CORREA.

                                                   /s/ Gary D. Stone

                                                   GARY D. STONE
                                                   753 State Avenue, Suite 388
                                                   Kansas City, Kansas 66101
                                                   (913) 281-6601
                                                   (913) 281-6602 (Fax)
                                                   (816) 516-8000 (Mobile)

                                                   Attorney for Defendant




                                                                                       4
                   Case
                    Case2:20-mj-08193-JPO
                         2:20-mj-08193-JPO Document
                                           Document62 Filed
                                                      Filed08/26/20
                                                            08/26/20 Page
                                                                     Page51of
                                                                            of11
                                                                               1
                   Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 5 of 11
                                CLERK’S COURTROOM MINUTE SHEET – CRIMINAL

                                                 PRETRIAL PROCEEDINGS

UNITED STATES OF AMERICA,                                             Chris Oakley AUSA

                            Plaintiff,

v.                                                                    Case No: 20-8193-JPO
                                                                      Charging District No: S2 20 Cr. 18


JONATAN CORREA.                                                        Gary Stone (retained)
                            Defendant.

 JUDGE:                            Judge James            DATE:                                 8/26/2020
 CLERK:                             Carol Kuhl            TAPE/REPORTER:                Zoom Nancy Wiss – 12:32 PM
 TIME IN COURT:                     25 minutes            PROBATION:                         Amanda Hudson

                                                       PROCEEDINGS

☒Initial Rule 5/Rule 5©(3) Out of District    ☐Initial Revocation Hearing               ☐Bond Hearing
☐Detention Hearing                            ☐Preliminary Hearing                      ☐Bond Revocation Hearing
☐Arraignment
☐Discovery Conference
☒Charges and penalties explained to defendant          ☒Defendant sworn
                                                       ☐Counsel appointed

☒Constitutional Rights Explained
☒Felony        ☐Misdemeanor
☐Declines to Waive Indictment                        ☐Will be presented to next Grand Jury
☐Signed Waiver of Indictment                         ☐Information filed Click here to enter text.
☐Advised of Rights Under Rule _______
☐Signed Consent to Transfer ______
☒ Waived:      ☒ Identity Hearing
               ☒ Preliminary Hearing
               ☐ Detention Hearing
               ☐ Identity hearing, production of the warrant, and any preliminary or detention hearing to which entitled in this
               district. (Preliminary or detention hearing to be held in prosecuting district, at a time set by that court).

☒Release Order executed
☐Continued on Present Bail
☐Remanded to Custody
☐Case Management Order will be issued by Magistrate Judge James
☐Identity/Detention/Preliminary can be held on
☒Defendant’s next appearance: Arraignment before Magistrate Judge in Southern District of New York on 9/1/2020 at 2:00
PM via zoom.

Kansas case to be closed.




                                                                                                                                   5
          Case
           Case2:20-mj-08193-JPO
                2:20-mj-08193-JPO Document
                                  Document63 Filed
                                             Filed08/26/20
                                                   08/26/20 Page
                                                            Page61of
                                                                   of11
                                                                      2
          Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 6 of 11




                      In the United States District Court
                           for the District of Kansas




United States of America,
          Plaintiff,

v.                                      Case No. 20-mj-8193-JPO
Jonatan Correa through Gary D. Stone
                        ,
         Defendant.


Consent to Appear by Video Teleconference or Telephone Conference


     I,         Jonatan Correa          , understand that under Federal

Rule of Criminal Procedure 43 and the United States Constitution I have a

right to be present in open court for the below-listed proceedings in my

criminal case. After consulting with counsel, I hereby consent to appear by

video teleconference or by telephone conference for the below-listed,

marked proceedings:

          ✔
      _____ initial appearance        _____ Rule 40 appearance

      _____ arraignment               _____ misdemeanor plea & sentencing

          ✔
      _____ detention hearing         _____ felony plea

      _____ preliminary hearing       _____ felony sentencing

      _____ waiver of indictment      _____ probation/supervised release
                                      revocation proceedings (including
                                      pretrial release)




                                                                              6
         Case
          Case2:20-mj-08193-JPO
               2:20-mj-08193-JPO Document
                                 Document63 Filed
                                            Filed08/26/20
                                                  08/26/20 Page
                                                           Page72of
                                                                  of11
                                                                     2
         Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 7 of 11



  ✔ Pursuant to Administrative Order 2020-9, defense counsel of record has

signed electronically on the defendant's behalf. Counsel states the following:

       (1)   The defendant has had the opportunity to consult with counsel;
       (2)   The defendant agrees to the waiver or consent; and
       (3)   The defendant agrees that counsel may sign the waiver or consent
             on the defendant’s behalf.

s/Jonatan Correa                           s/Gary D. Stone
Defendant                                  Defense Counsel
8-26-20
Date

       Client is Spanish speaking; therefore, a Spanish interpreter was used.




Federal Public Defender 6.30.20


                                                                                 7
Case
 Case2:20-mj-08193-JPO
      2:20-mj-08193-JPO Document
                        Document64 Filed
                                   Filed08/26/20
                                         08/26/20 Page
                                                  Page81of
                                                         of11
                                                            3
Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 8 of 11




                                                                 8
Case
 Case2:20-mj-08193-JPO
      2:20-mj-08193-JPO Document
                        Document64 Filed
                                   Filed08/26/20
                                         08/26/20 Page
                                                  Page92of
                                                         of11
                                                            3
Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 9 of 11




                                                                 9
                   Case
                    Case2:20-mj-08193-JPO
                          2:20-mj-08193-JPO Document
                                             Document64 Filed
                                                         Filed08/26/20
                                                               08/26/20 Page
                                                                         Page10
                                                                              3 of 3
                                                                                   11
                   Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 10 of 11

AO 199C (Rev. 09/08) Advice of Penalties                                                                         Page   3    of    3    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more-you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years-you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A tenn of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                     s/Jonatan Correa by GS/CK
                                                                                         Defendant's Signature



                                                                                             City and State



                                              Directions to the United States Marshal

�) The defendant is ORDERED released after processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
    has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
    the appropriate judge at the time and place specified.


Date:      �- 2t:, -20

                                                                                         Primed name and title




                    DISTRIBUTION:     COURT     DEFENDANT        PRETRIAL SERVICE       U.S. ATTORNEY         U.S. MARSHAL


                                                                                                                                          10
                     Case
                      Case2:20-mj-08193-JPO
                            2:20-mj-08193-JPO Document
                                               Document65 Filed
                                                           Filed08/26/20
                                                                 08/26/20 Page
                                                                           Page11
                                                                                1 of 1
                                                                                     11
                     Case 1:20-cr-00018-RMB Document 14 Filed 08/27/20 Page 11 of 11
AO 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                              District
                                                      __________       of Kansas
                                                                 District  of __________

                 United States of America                                   )
                            v.                                              )    Case No. 20-mj-8193-JPO
                                                                            )
                        Jonatan Correa                                      )
                                                                            )    Charging District’s Case No. 20-cr-00018-RMB
                            Defendant                                       )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)            Southern District of New York

                                                                                                                                      .

          I have been informed of the charges and of my rights to:
          (1)       retain counsel or request the assignment of counsel if I am unable to retain counsel;
          (2)       an identity hearing to determine whether I am the person named in the charges;
          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
          (4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                    committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                    unless I have been indicted beforehand.

          (5)       a hearing on any motion by the government for detention;

          (6)       request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          ✔
          u         an identity hearing and production of the warrant.
          ✔
          u         a preliminary hearing.
          u         a detention hearing.
          u         an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
                    be entitled in this district. I request that any preliminary or detention hearing be held in the prosecuting
                    district, at a time set by that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           08/26/2020                                                               /s/ Jonatan Correa
                                                                                         Defendant’s signature


                                                                                         /s/ Gary D. Stone
                                                                                    Signature of defendant’s attorney


                                                                                           Gary D. Stone
                                                                                  Printed name of defendant’s attorney
                                                                                                                                     11
